      Case 1:18-cv-02965-GJH Document 26 Filed 02/15/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

THE NATIONAL FEDERATION                   *
OF THE BLIND,                             *
                                          *
                 Plaintiff                *
     v.                                   *     CIVIL NO. GJH-18-2965
                                          *
U.S. ABILITYONE,                          *
COMMISSION, et. al.,                      *
                                          *
                 Defendants               *
                                          *

           *     *         *      *       ***       *       *     *      *

             DEFENDANTS’ NOTICE OF FILING OF CERTIFIED
           ADMINISTRATIVE RECORD SUPPORTING DEFENDANTS’
    MOTION TO DISMISS, OR ALTERNATIVELY, FOR SUMMARY JUDGMENT

     The   defendants,         the    United    States    AbilityOne    Commission,

Thomas D. Robinson and Tina Ballard, the Chairperson and Executive

Director, respectively, of the AbilityOne Commission, by their

attorneys, Robert K. Hur, United States Attorney for the District

of Maryland, and undersigned counsel, hereby file the Certified

Administrative Record and an index identifying the contents of the

record corresponding to the defendants’ motion to dismiss, or

alternatively,       for       summary   judgment        filed   in    response   to

plaintiff’s complaint for declaratory judgment and separate motion

for injunctive relief in the above-captioned case.                    The Certified

Administrative Record is denoted as “A.R.1”

     In the event that subsequent to the filing of this Notice the


                                           1
      Case 1:18-cv-02965-GJH Document 26 Filed 02/15/19 Page 2 of 4



parties agree that a relevant document has been inadvertently

omitted from A.R.1, then A.R.1 will be supplemented accordingly.

                                 Respectfully submitted,

                                 ROBERT K. HUR
                                 United States Attorney

                           By:    /s/
                                 TARRA DeSHIELDS
                                 Assistant United States Attorney
                                 General Bar No. 07749
                                 Office of the United States Attorney
                                 36 South Charles Street, 4th Flr.
                                 Baltimore, Maryland 21201
                                 (410) 209-4800
                                 Counsel for Defendant


                       CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 15th day of February, 2019, a

copy of the foregoing Defendants’ Notice of Filing of Certified

Administrative   Record   Corresponding    to   Defendants’    Motion   to

Dismiss, or for, Summary Judgment to the Complaint for Injunctive

and Declaratory Relief and the Motion for Preliminary Injunction

and the Certified Administrative Record were filed electronically

and were thus so served upon Eve L. Hill and Emily L. Levenson,

BROWN GOLDSTEIN & LEVY, LLP, 120 East Baltimore Street, Suite 1700,

Baltimore, Maryland 21202.    A copy of the Certified Administrative

Record was also mailed, postage prepaid, on the above date to the




                                   2
 Case 1:18-cv-02965-GJH Document 26 Filed 02/15/19 Page 3 of 4



above-identified attorneys at the above-noted address.

                                /s/
                            TARRA DeSHIELDS
                            Assistant United States Attorney




                              3
Case 1:18-cv-02965-GJH Document 26 Filed 02/15/19 Page 4 of 4




                             4
